PER CURIAM ORDER
It is this 16th day of February, 1982
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case remanded to the Court of Special Appeals with directions to reverse the judgments of the Criminal Court of Baltimore and to remand the case to the Criminal Court of Baltimore for a new trial. Costs to be paid by the Mayor and City Council of Baltimore. See Williams v. State, 292 Md. 201, 438 A.2d 1301 (1981).